Citation Nr: 0114678	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected dermatophytosis of the feet, currently 
rated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a hip 
injury, with traumatic arthritis, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



REMAND

The veteran had active duty from October 1973 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that among the 
rating criteria in Diagnostic Code 7806 used to assess the 
level of disability attributable to the veteran's foot 
disability are consideration of whether systemic or nervous 
manifestations are present, or whether the feet are 
exceptionally repugnant.  There is no information in the 
record regarding those matters.  With regard to the right hip 
disability, the record includes a 1997 VA Compensation and 
Pension examination report that contains a diagnostic 
impression of degenerative arthritis, and a 2000 VA 
Compensation and Pension examination report that indicates 
the veteran's claims folder was not available, that the 
veteran had no history of inflammatory arthritis and that 
reports of August 2000 radiographs and a magnetic resonance 
imaging scan revealed no significant bony abnormality.  There 
is a conflict in the record as to whether the veteran has 
degenerative joint disease of the right hip.  Furthermore, 
the veteran complained of pain in the right hip, and the 
range of motion testing does not address when in the range of 
motion testing the pain began, and whether there was adequate 
pathology of pain supported by the visible behavior of the 
veteran.  The examination report does not reflect whether 
inquiry was directed to considerations of excess 
fatigability, incoordination, swelling, deformity or atrophy 
of disuse or instability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
dermatophytosis of the feet and his right 
hip disability.  After securing the 
necessary release, the RO should obtain 
those records not already in the claims 
folder.

3.  The veteran should be afforded the 
opportunity for a VA dermatological 
examination, preferably during a flare-
up, to obtain information regarding 
whether the veteran's feet exhibit 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestation, or are exceptionally 
repugnant.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
findings must be reported in detail and 
the complete rationale for any opinion 
expressed should be set out in the report 
of examination.  

4.  The veteran should be afforded the 
opportunity for a VA orthopedic 
examination, preferably during a flare-up 
of his right hip pain, to obtain 
information regarding whether the veteran 
has degenerative joint disease of the 
right hip, and to obtain information that 
can be used to ascertain the level of 
disability attributable to a right hip 
disability.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms that 
are related to the veteran's 
service-connected right hip disability, 
including setting forth in degrees of 
excursion any limitation of motion of the 
affected joint.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected right hip 
disability could significantly limit the 
functional ability of the affected joint 
during flare-ups, or when the joint is 
used repeatedly over a period of time, and 
express these determinations, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flare-ups; (2) determine whether as a 
result of the service-connected right hip 
disability, the right hip exhibits 
weakened movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of range 
of motion, it should be so stated.  All 
findings must be reported in detail and 
the complete rationale for any opinion 
expressed should be set out in the report 
of examination. 

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





